                 Case 20-10343-LSS              Doc 541       Filed 05/03/20         Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                           Jointly Administered
                          Debtors.


         NOTICE OF THIRD AMENDED 2 AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON MAY 4, 2020, AT 10:00 A.M. (ET) 3

MATTERS GOING FORWARD

1.       Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
         of Sidley Austin LLP as Attorneys for the Debtors and Debtors in Possession, Nunc Pro
         Tunc to the Petition Date (D.I. 204, Filed 3/17/20).

         Objection Deadline: March 31, 2020, at 4:00 p.m. (ET). Extended to April 7, 2020, at
         4:00 p.m. (ET) for the U.S. Trustee. Extended to April 23, 2020, at 4:00 p.m. (ET) for
         Century Indemnity Company.

         Responses Received:

                  a)       Informal comments from the U.S. Trustee;

                  b)       Century’s Objection to Debtors’ Application for Entry of an Order
                           Authorizing the Retention and Employment of Sidley Austin LLP as
                           Attorneys for the Debtors and Debtors in Possession, Nunc Pro Tunc to
                           the Petition Date (D.I. 426, Filed 4/14/20);

                  c)       [SEALED] Declaration of Joshua R. Schwartz (D.I. 427, Filed 4/14/20);




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
2
    Amended items appear in bold.
3
  Any party that wants to participate in the Conference must make arrangements to do so through CourtCall by
telephone (866-582-6878) or facsimile (866-533-2946) by no later than 9:00 a.m. (ET) on May 4, 2020. If you do
not make timely arrangements, you may not be able to participate in the Hearing.
Case 20-10343-LSS      Doc 541       Filed 05/03/20   Page 2 of 6




d)    Declaration of Janine Panchok-Berry in Support of Century’s Objection to
      Debtors’ Application for Entry of an Order Authorizing the Retention and
      Employment of Sidley Austin LLP as Attorneys for the Debtors and
      Debtors in Possession, Nunc Pro Tunc to the Petition Date (D.I. 428, Filed
      4/14/20);

e)    Declaration of Charles Slanina (D.I. 429, Filed 4/14/20);

f)    Motion for Entry of Order Authorizing Century to File Under Seal Certain
      Exhibits to its Objection to Debtors’ Application for Entry of an Order
      Authorizing the Retention and Employment of Sidley Austin LLP as
      Attorneys for the Debtors and Debtors in Possession, Nunc Pro Tunc to
      the Petition Date (D.I. 430, Filed 4/15/20);

g)    Local Rule 9018-1 Certification of Counsel (D.I. 431, Filed 4/15/20);

h)    Notice of Century Indemnity Company’s Motion Pursurant to Sections
      105 And 107(b) of the Bankruptcy Code and Bankruptcy Rule 9018 for
      Authority to File Under Seal Exhibits to the Objection to Debtors’
      Application for Entry of an Order Authorizing the Retention and
      Employment of Sidley Austin LLP as Attorneys for the Debtors and
      Debtors in Possession, Nunc Pro Tunc to the Petition Date (D.I. 432, Filed
      4/15/20);

i)    Amended Declaration of Janine Panchok-Berry in Support of Century’s
      Objection to Debtors’ Application for Entry of an Order Authorizing the
      Retention and Employment of Sidley Austin LLP as Attorneys for the
      Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date
      (D.I. 437, Filed 4/15/20);

j)    Declaration of Joshua R. Schwartz (D.I. 453, Filed 4/17/20);

k)    Century’s Motion for Leave to File Surreply to the Debtors’ and Sidley’s
      Replies in Support of the Application for Entry of an Order Authorizing
      the Retention and Employment of Sidley Austin LLP as Attorneys for the
      Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date
      (D.I. 530, Filed 5/5/20);

l)    Century’s Reply in Further Support of its Motion for Entry of an Order
      Authorizing Century to File Under Seal Certain Exhibits to its Objection
      to Debtors’ Application for Entry of an Order Authorizing the Retention
      and Employment of Sidley Austin LLP as Attorneys for the Debtors and
      Debtors in Possession, Nunc Pro Tunc to the Petition Date (D.I. 533, Filed
      5/1/20);

m)    Declaration of Joshua R. Schwartz (D.I. 539, Filed 5/2/20); and


                               -2-
      Case 20-10343-LSS       Doc 541       Filed 05/03/20   Page 3 of 6




       n)     Declaration of Ann Rappleye (D.I. 540, Filed 5/2/20).

Related Pleadings:

       a)     Revised Notice of Hearing of the Debtors’ Application for Entry of an
              Order Authorizing the Retention and Employment of Sidley Austin LLP
              as Attorneys for the Debtors and Debtors in Possession, Nunc Pro Tunc to
              the Petition Date (D.I. 478, Filed 4/23/20);

       b)     United States Trustee’s Omnibus Response and Reservation of Rights
              Regarding Century’s Motion for Entry of an Order Authorizing Century to
              File Under Seal Certain Exhibits to its Objection to Debtors’ Application
              for Order Authorizing the Retention and Employment of Sidley Austin
              LLP as Attorneys for the Debtors and Debtors in Possession, Nunc Pro
              Tunc to the Petition Date (D.E. 204, 426, 430) (D.I. 489, Filed 4/27/20);

       c)     Debtors’ Reply in Further Support of the Their Application for Entry of an
              Order Authorizing the Retention and Employment of Sidley Austin LLP
              as Attorneys for the Debtors and Debtors in Possession, Nunc Pro Tunc to
              the Petition Date (D.I. 497, Filed 4/28/20);

       d)     Response by Sidley Austin LLP in Further Support of the Debtors’
              Application for Entry of an Order Authorizing the Retention and
              Employment of Sidley Austin LLP as Attorneys for the Debtors and
              Debtors in Possession, Nunc Pro Tunc to the Petition Date (D.I. 498, Filed
              4/28/20);

       e)     Declaration of Brian Whittman in Support of Reply in Further Support of
              the Debtors’ Application for Entry of an Order Authorizing the Retention
              and Employment of Sidley Austin LLP as Attorneys for the Debtors and
              Debtors in Possession, Nunc Pro Tunc to the Petition Date (D.I. 499, Filed
              4/28/20);

       f)     Declaration of Jessica C.K. Boelter in Support of Response by Sidley
              Austin LLP in Further Support of the Debtors’ Application for Entry of an
              Order Authorizing the Retention and Employment of Sidley Austin LLP
              as Attorneys for the Debtors and Debtors in Possession, Nunc Pro Tunc to
              the Petition Date (D.I. 500, Filed 4/28/20);

       g)     Motion for Leave to Exceed any Page Limitations with Respect to the
              Response by Sidley Austin LLP In Further Support of the Debtors’
              Application for Entry of an Order Authorizing the Retention and
              Employment of Sidley Austin LLP as Attorneys for the Debtors and
              Debtors in Possession, Nunc Pro Tunc to the Petition Date (D.I. 501, Filed
              4/28/20);


                                      -3-
Case 20-10343-LSS     Doc 541       Filed 05/03/20   Page 4 of 6




h)    Motion for Leave to Submit in Camera Certain Portions of the Response
      by Sidley Austin LLP in Further Support of the Debtors’ Application for
      Entry of an Order Authorizing the Retention and Employment of Sidley
      Austin LLP as Attorneys for the Debtors and Debtors in Possession, Nunc
      Pro Tunc to the Petition Date and Related Materials (D.I. 503, Filed
      4/28/20);

i)    Notice of Filing of Sidley Austin LLP’s Witness List in Connection with
      Hearing on Debtors’ Application for Entry of an Order Authorizing the
      Retention and Employment of Sidley Austin LLP as Attorneys for the
      Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date
      (D.I. 509, Filed 4/29/20);

j)    Status Report in Connection with Hearing on Debtors’ Application for
      Entry of an Order Authorizing the Retention and Employment of Sidley
      Austin LLP as Attorneys for the Debtors and Debtors in Possession, Nunc
      Pro Tunc to the Petition Date (D.I. 518, Filed 4/30/20);

k)    Notice of Filing of Century’s Witness List in Connection with Hearing on
      Debtors’ Application for Entry of an Order Authorizing the Retention and
      Employment of Sidley Austin LLP as Attorneys for the Debtors and
      Debtors in Possession, Nunc Pro Tunc to the Petition Date (D.I. 519, Filed
      4/30/20); and

l)    Notice of Withdrawal of Status Report in Connection with Hearing on
      Debtors’ Application for Entry of an Order Authorizing the Retention and
      Employment of Sidley Austin LLP as Attorneys for the Debtors and
      Debtors in Possession, Nunc Pro Tunc to the Petition Date (D.I. 520, Filed
      4/30/20);

m)    Status Report in Connection with Hearing on Debtors’ Application for
      Entry of an Order Authorizing the Retention and Employment of Sidley
      Austin LLP as Attorneys for the Debtors and Debtors in Possession, Nunc
      Pro Tunc to the Petition Date (D.I. 521, Filed 4/30/20);

n)    Response by Sidley Austin LLP in Further Support of the Debtors’
      Application for Entry of an Order Authorizing the Retention and
      Employment of Sidley Austin LLP as Attorneys for the Debtors and
      Debtors in Possession, Nunc Pro Tunc to the Petition Date (D.I. 529, Filed
      5/1/20);

o)    Declaration of Nancy B. Rapoport (D.I. 531, Filed 5/1/20);

p)    Declaration of William M. Sneed In Support Of Response By Sidley
      Austin LLP In Further Support Of the Debtors’ Application for Entry of


                              -4-
              Case 20-10343-LSS         Doc 541    Filed 05/03/20   Page 5 of 6




                      an Order Authorizing the Retention and Employment of Sidley Austin
                      LLP as Attorneys for the Debtors and Debtors in Possession, Nunc Pro
                      Tunc to the Petition Date (D.I, 532, Filed 5/1/20);

              q)      [SEALED] Declaration of Nancy B. Rapoport in Support of Response by
                      Sidley Austin LLP in Further Support of the Debtors' Application for
                      Entry of an Order Authorizing the Retention and Employment of Sidley
                      Austin LLP as Attorneys for the Debtors and Debtors-in-Possession, Nunc
                      Pro Tunc to the Petition Date (D.I. 534, Filed 5/1/20);

              r)      [SEALED] Declaration of William M. Sneed in Support of Response by
                      Sidley Austin LLP in Further Support of the Debtors' Application for
                      Entry of an Order Authorizing the Retention and Employment of Sidley
                      Austin LLP as Attorneys for the Debtors and Debtors in Possession, Nunc
                      Pro Tunc to the Petition Date (D.I. 535, Filed 5/1/20); and

              s)      Sidley Austin LLP's Motion to Seal the Declarations of William M. Sneed
                      and Nancy B. Rapoport and Accompanying Exhibits (D.I. 536, Filed
                      5/1/20).

Status: This matter is going forward.




                                             -5-
            Case 20-10343-LSS   Doc 541    Filed 05/03/20   Page 6 of 6




Dated: May 3, 2020                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Paige N. Topper
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Joseph C. Barsalona II (No. 6102)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 425-4664
                                   Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           jbarsalona@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com
                                   – and –
                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com

                                   CO-COUNSEL AND PROPOSED COUNSEL TO
                                   THE DEBTORS AND DEBTORS IN POSSESSION




                                     -6-
